Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 16/208,108 PAD HOLDER FOR SECURING A TRAINING PAD USED TO HOUSETRAIN PETS filed on 12/3/2018.  Claims 1, 5-8, 10, 12 and 13 are allowed.  



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
With regards to claims 1 and 8, the prior art of record does not teach a pad holder for a training pad used to housetrain pets comprises a plurality of pad fasteners; a mounting structure; a plurality of supports; the plurality of pad fasteners being laterally mounted onto the mounting structure; wherein each of the plurality of pad fasteners comprises an oblong tube, a flexible panel, an opening, and a plurality of gripping teeth; the plurality of supports being laterally mounted onto the mounting structure, opposite the plurality of pad fasteners; the plurality of pad fasteners being distributed along a longitudinal axis of the mounting structure; the plurality of supports being distributed along the longitudinal axis of the mounting structure; the first surface and the second surface being positioned opposite each other about the mounting structure; the oblong tube being connected laterally onto the first surface; the flexible panel being terminally connected to the oblong tube, opposite the first surface; the opening traversing through the flexible panel into the oblong tube; the plurality of gripping teeth being delineated by the opening; each of the plurality of supports comprises a pillar and a mounting mechanism; the pillar being laterally mounted onto the second surface; the mounting mechanism being laterally mounted onto the pillar, opposite the second surface; the mounting mechanism comprises an adhesive strip; each of the plurality of supports further comprises a mounting side, and a connecting side; the mounting side and the connecting side being positioned opposite each other about the pillar; the connecting side being mounted coincident to the second surface; and the adhesive strip being connected onto the mounting side, opposite the connecting side in combination with the mounting structure comprises a first surface and a second surface.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        2/23/22